Sweeney, J.,
concurring in part and dissenting in part. While I agree with the majority’s holding that this case involves a business finder and not a broker, I am compelled to dissent from the majority’s opinion herein because I believe that there can be no liability to the business finder in this case in the absence of a contract, express or implied in fact.
In essence, it seems that the majority hopes to reach a desired result by failing to consider important facts which are determinative of the outcome of this case. In its second syllabus paragraph, the majority holds that a finder’s contract may be implied in law where a party or its agent misappropriates the finder’s proprietary information and uses it to such party’s benefit. Upon a careful review of the record, I believe that this proposition must fail because the facts adduced below show that no misappropriation of information occurred. Rather, as the record below demonstrates, on February 13, 1981, Union Metal entered into an accord and satisfaction with Michael Tarr. See State, ex rel. Shady Acres Nursing Home, Inc., v. Rhodes (1983), 7 Ohio St. 3d 7, 7 OBR 318, 455 N.E. 2d 489. In consideration of five thousand dollars, Union Metal authorized Tarr and Burning Hills to acquire Speedrack and Wisconsin Bridge, and thus use the information gained by Tarr concerning these corporations while he was employed at Union Metal. As a result of this accord and satisfaction, it cannot be said that Tarr misappropriated proprietary information while at his former position with Union Metal.
Hence, it is my view that this renders the majority’s second syllabus paragraph superfluous, ineffective and inapplicable because the basis of its decision in finding a contract implied in law rests on the erroneous conclusion that Tarr misappropriated the information he received while in the scope of his employment with Union Metal. Consequently, under these circumstances, an agreement to pay the appellants cannot be implied in law or by a contract expressed or implied in fact.
Additionally, I find the majority’s reliance on Bradkin v. Leverton (1970), 26 N.Y. 2d 192, 309 N.Y. Supp. 2d 192, 257 N.E. 2d 643, to be misplaced since that cause is inapposite to the one before us. In Bradkin, the determinative issue involved a third party’s attempt to take over a finder’s contract and then avoid his obligation to the finder by relying on New York’s Statute of Frauds. In the case sub judice, however, the Statute of Frauds was never an issue and is not determinative of the issues developed below. Thus, unlike the majority, I find the reasoning in Bradkin not persuasive since it is readily distinguishable from the case at bar.
Therefore, based on these reasons, I would affirm the judgment of the court of appeals below in its entirety.